 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     BRETT DAVID SONIA,                               CASE NO. C18-5706 BHS
 7
                             Petitioner,              ORDER ADOPTING REPORT
 8          v.                                        AND RECOMMENDATION

 9   WARDEN NEW HAMPSHIRE STATE
     PRISON,
10
                             Respondent.
11

12
            This matter comes before the Court on the Report and Recommendation (“R&R”)
13
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 19. The Court
14
     having considered the R&R and the remaining record, and no objections having been
15
     filed, does hereby find and order as follows:
16
            (1)    The R&R is ADOPTED;
17
            (2)    Petitioner’s application to proceed in forma pauperis, Dkt. 1, is DENIED;
18
            (3)    The petition for writ of habeas corpus, Dkt. 1-1, is DISMISSED with leave
19
                   to amend upon payment of the $5.00 Court filing fee; and
20
            (4)    Petitioner shall pay the $5.00 filing fee and file the amended petition within
21
                   thirty (30) days of this Order.
22


     ORDER - 1
 1         (5)   The Clerk is directed to send copies of this Order to Plaintiff.

 2         Dated this 19th day of November, 2018.

 3

 4

 5
                                             ABENJAMIN H. SETTLE
                                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
